DETAILED ACTION
	This office action is in response to the amendment filed December 8, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,256,374 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose the first through fourth fluorescent materials and content ratios in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 1, are neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.
Claims 2, 3, 10 and 11 depend from claim 1 and are therefore also found allowable.
Regarding claim 4, the prior art of record fails to disclose the first through fourth fluorescent materials and content ratios in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 4, are neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.
Claims 5, 6, 12 and 13 depend from claim 4 and are therefore also found allowable.
Regarding claim 7, the prior art of record fails to disclose the first through fourth fluorescent materials and content ratios in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 7, are neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.
Claims 8, 9, 14 and 15 depend from claim 7 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822